DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as 
Claim limitation “controller” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller” coupled with functional language “configured to…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: A computer/CPU that is programmed to perform claim functions is described in page 7 lines 1-16 and depicted in figures 1 (190) and 2 (200).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 1-11 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 12-18 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims is an article of manufacture claim.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figure 2, item 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benvegnu et al. (U.S. Pat. Appl. Pub. No. 2017/0140525 A1, Art of record IDS filed on 12/3/2019, and referred as Benvegnu hereinafter).
Regarding claim 1 as a representative claim, Benvegnu teaches a method of determining whether a substrate is properly polished (see figure 1, for example), comprising:
obtaining an image of the substrate (see figure 1 and par. [0034]: substrate 10 and sensor assembly 161; pars. [0036 – 0048]: sensor assembly 161 comprises a light detector 164 (par. [0036]) and such detector is a color camera, CCD, and a linescan camera (pars. [0040-0045]); pars. [0006], [0009], and [0050] and figure 2: camera generates color data of substrate then sends such color data to controller 190 for generating 2-dimensional color image which is an image of said substrate; and figures 3-4 which illustrate substrate image); obtaining intensity values of a luminance plane for the image (see figure 3 and par. [0050]: image in RGB plane; figure 4 and par. [0054]: image in HSL plane; and figure 5 and par. [0056]: intensity of luminance channel); generating an intensity histogram from the intensity values of the luminance plane (see figure 5 and par. [0056]; figure 8 and pars. [0066] – [0068]); and analyzing the intensity histogram to 
Regarding claim 2, Benvegnu further teaches wherein obtaining the image comprises obtaining a raw image having three color planes (see par. [0053]), and obtaining the intensity values for the luminance plane comprises calculating the intensity values for the luminance plane based on values in the color planes (see pars. [0053] – [0055] and figure 4: the transformation of image from RGB to HSL where the L (luminance) is calculated based on the RGB information and the result is shown in figure 4 at 248).
Regarding claim 3, Benvegnu further teaches wherein calculating the luminance plane comprises transforming the raw image from an RGB color space to a hue-saturation-luminosity color space (see pars. [0053] – [0055] and figure 4: the transformation of image from RGB to HSL where the L (luminance) is calculated based on the RGB information and the result is shown in figure 4 at 248).
Regarding claim 4, Benvegnu further teaches wherein obtaining the image comprises obtaining a raw image having a luminance plane (see par. [0009] last 7 lines).
Regarding claim 5, Benvegnu further teaches comprising calculating a threshold value from intensity histograms of a plurality of test substrates (see pars. [0062] – [0069]: threshold process; threshold limits (upper/lower), UHL, LHL, USL, LSL)).
Regarding claim 6, Benvegnu further teaches wherein analyzing the intensity histogram comprises detecting a presence of a peak in the intensity histogram below a threshold value (see figure 8 and pars. [0062] – [0069]: threshold limits (upper/lower), UHL, LHL, USL, LSL).
Regarding claim 7, Benvegnu further teaches wherein analyzing the intensity histogram comprises detecting that a peak in the intensity histogram extends across a threshold value (see 
Regarding claim 8, Benvegnu further teaches wherein analyzing the intensity histogram comprises determining one or more of a peak width, a peak shape, or a degree of asymmetry of a peak in the intensity histogram (see figures 5 and 8 and pars. [0062] – [0069]: threshold limits (upper/lower), UHL, LHL, USL, LSL).
Regarding claim 9, Benvegnu further teaches comprising determining that the intensity histogram does not meet the one or more criteria, and generating a signal indicating presence of residue on the substrate (see pars [[0061] – [0065] and [0069]: failing pixels represent the thickness (residue) on the substrate).
Regarding claim 10, Benvegnu further teaches wherein the substrate comprises a first dielectric layer disposed over a second dielectric layer (see par [0048]).
Regarding claim 12, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Benvegnu further teaches a computer program, medium, and processor (see par. [0076]: software, computer, and non-transitory machine readable storage media).
Regarding claim 13, it is noted that this claim recites similar claim limitations called for in the counterpart claim 2.  Therefore, the advanced statements as applied to claim 2 above are incorporated hereinafter.  Benvegnu further teaches a computer program, medium, and processor (see par. [0076]: software, computer, and non-transitory machine readable storage media).
Regarding claim 14, it is noted that this claim recites similar claim limitations called for in the counterpart claim 3.  Therefore, the advanced statements as applied to claim 3 above are incorporated hereinafter.  Benvegnu further teaches a computer program, medium, and processor (see par. [0076]: software, computer, and non-transitory machine readable storage media).

Regarding claim 16, it is noted that this claim recites similar claim limitations called for in the counterpart claim 7.  Therefore, the advanced statements as applied to claim 7 above are incorporated hereinafter.  Benvegnu further teaches a computer program, medium, and processor (see par. [0076]: software, computer, and non-transitory machine readable storage media).
Regarding claim 17, it is noted that this claim recites similar claim limitations called for in the counterpart claim 8.  Therefore, the advanced statements as applied to claim 8 above are incorporated hereinafter.  Benvegnu further teaches a computer program, medium, and processor (see par. [0076]: software, computer, and non-transitory machine readable storage media).
Regarding claim 18, it is noted that this claim recites similar claim limitations called for in the counterpart claim 9.  Therefore, the advanced statements as applied to claim 9 above are incorporated hereinafter.  Benvegnu further teaches a computer program, medium, and processor (see par. [0076]: software, computer, and non-transitory machine readable storage media).
Regarding claim 19, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1.  Therefore, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Benvegnu further teaches a support to hold a substrate for integrated circuit fabrication (see figure 1 and pars. [0026] and [0029]: substrate 10 is supported by carrier head 126 having a retaining ring 142 to retain the substrate 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Benvegnu.
The advanced statements set forth in paragraph 7 above are incorporated hereinafter.
Regarding claim 11, Benvegnu does not further teaches wherein the first dielectric layer is a low-K dielectric material and the second dielectric layer is SiN.
However, such using such a low-K dielectric material and the second dielectric layer is SiN in substrate is well known and widely used in the art (Official Notice).\
The motivation for doing so is reduce heat (low-K dielectric material) and enhance strength and toughness (SiN (silicon mononitride)) of the substrate.
Therefore, before the effective filing date of the instant claim invention, it would have been obvious to one of ordinary skill in the art to incorporate such a low-K dielectric material and using SiN as the second dielectric layer for that reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barkol et al. (U.S. Pat. Appl. Pub. No. 2009/0136117 A1) teaches a method and an apparatus for residue detection on a polished wafer using color intensity (see pars. [0116] – [0117] and figures 10-11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DMD
2/2021

/DUY M DANG/Primary Examiner, Art Unit 2667